Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu US6493687 in view of Ricci US20140310186.
Regarding Claim 14, Wu discloses in a system for detecting window or glass panel damage, comprising: at least one sensor device (sensor unit 20 of fig.1 and col.3:40-43 in view of col.1:30-34) arranged to a surface of a vehicle window or bus shelter glass panel, the at least one sensor device comprising a sensor module (microphone 22 of fig.2 and col.3:60-65) provided with at least one accelerometer (21) 
Wu fails to explicitly machine learning of the extracted sensor data and a communication device.
However, Wu contemplates in col.3:28-37 in view of col.1:44-46 the training of neural networks, hence machine learning. Further, Wu contemplates in fig.1 and col.3:59-60 microprocessor 30 connected to an alarm 60, this connection is an inherent disclosure of a communication device. 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention adapt the system of Wu to arrive at the claimed machine learning of the extracted sensor data and a communication device without undue experimentation to enhance system versatility.
Regarding Claim 16, Wu’s disclosures in fig. 9 and col.:5:57-col.6:8 renders obvious  wherein the sensor control device is provided with (i) a database containing acoustic signatures or accelerometer signatures of vehicle window or bus shelter glass panel damages, and (ii) software or means configured for comparing measurements of the at least one accelerometer or acoustic sensor of the sensor module with the stored .
Allowable Subject Matter
Claims 15, 17-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685